Title: To Thomas Jefferson from Albert Gallatin, 18 November 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            18th Nover. 1802
          
          I enclose the letter which had been intended for Mr Short. The bill purchased for that object amounts to 2439 Guilders current money of Holland (not banco), and will be sent to Messrs. “Wilhem & Jan Willink and N. & J. & R. Van Staphorst” our bankers at Amsterdam. Those gentlemen will be instructed to inform Mr Livingston our minister at Paris of the acceptance of the bill, and to hold the proceeds at his disposition. It will be necessary that, in writing to Mr Livingston, you should inform him accordingly. 
          Respectfully your obedt. Servt.
          
            Albert Gallatin
          
         